UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4072


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NATHAN JAMEL CHAPMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00145-FL-1)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Antonino C. Monea, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathan Jamel Chapman appeals the 84-month sentence imposed by the district court

following his guilty plea to possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924. Chapman argues that his within-Sentencing-Guidelines-range

sentence is substantively unreasonable because it is greater than necessary to accomplish

the sentencing goals of 18 U.S.C. § 3553(a), in light of his traumatic childhood and the

impact of a state probation revocation on his Sentencing Guidelines range. We affirm.

       We typically review criminal sentences “under a deferential abuse-of-discretion

standard.”   Gall v. United States, 552 U.S. 38, 41 (2007).           This review requires

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the § 3553(a) sentencing

factors, and sufficiently explained the selected sentence. Id. at 49-51.

       Only after determining that the sentence is procedurally reasonable do we consider

the substantive reasonableness of the sentence, “tak[ing] into account the totality of the

circumstances.” Id. at 51; United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019).

“Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable.” United States v. White, 810 F.3d 212, 230 (4th Cir. 2016)

(internal quotation marks omitted).       Chapman bears the burden of rebutting that

presumption “by showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

                                             2
       At sentencing, the district court properly established a Guidelines range of 84 to 105

months’ imprisonment. Chapman requested a sentence at the low end of that range,

offering his traumatic childhood and desire to proactively address his mental health and

substance abuse problems as mitigating factors. Because Chapman “failed to preserve his

objection in the district court to that court’s consideration of the [18 U.S.C.] § 3553[(a)]

factors and explanation for the sentence imposed,” we review the procedural

reasonableness of his sentence for plain error. United States v. Lynn, 592 F.3d 572, 580

(4th Cir. 2010) (reviewing unpreserved procedural sentencing errors for plain error when

counsel “merely pointed out” potentially mitigating factors and did not request a different

sentence (alteration and internal quotation marks omitted)).

       The district court acknowledged Chapman’s arguments in mitigation and sentenced

Chapman to 84 months’ imprisonment—a sentence at the bottom of the Guidelines range,

as Chapman had requested. Chapman has failed on appeal to rebut the presumption of

reasonableness that we afford his within-Guidelines-range sentence. Louthian, 756 F.3d

at 306.    We therefore conclude that the 84-month sentence is procedurally and

substantively reasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3